Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending. 
Drawings are accepted. 
Claim Objections
Claim 8 is recited as being dependent upon claim 1. However, given context of claim 8 (method claim), this is, more likely than not, a typo. That is to say claim 8 is presumably intended to be dependent on claim 7 instead.  Clarification is however requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paine et al. (US 2018/0189354) in view of Bendale (US 2018/00341811)
As to claim 1 and claim 7:
 Paine discloses a method and  an image processing system (¶0086, 0087 system with processor and memory), comprising:  2a processor, configured to divide an object block into an 3image (See ¶0022, Fig. 2A, Fig. 2B, a presentation of one or more objects is presented on a virtual image. For example in 3B, item 312 is segmented from the rest for identification)  ;  4a gaze detector, configured to identify at least one view hotspot in a viewing 5field corresponding to a pupil gaze direction (¶0054, 0020 through 0022,  tracking user’s gaze in a field of view to identify a point that intersect with the user’s gaze in which an object is situated (aka, view hotspot)) ; 
Regarding:
 6wherein, the processor receives the at least one view hotspot and an indicator 7signal, the indicator signal is used to remark the object block, and the processor (8generates a mask block corresponding to the object block) identifies the object according to the at least one 9view hotspot, and the indicator signal determines a label for the object. (¶0020 through 0022, 0054, the system receives the identified location (hotspot) on the virtual image at which the user’s eye(s) gaze/focus on, and a signal from the user (a query) that indicate what information to be retrieved (i.e. “indicator signal”), wherein the user query is used to determine the kind of labels of the objects to be retrieved. The labels can include name/type/characteristic of the object) 

mask block corresponding to the object block.  

However the generation of a mask block is merely an underlying operation in the process of object identification in image processing.
Bandale in a related field of endeavor discloses an object detection system that identifies objects in images, in which the system generate masks (¶0038, 0039, generate masks for each selected object(s) in the scene, see further discussion in ¶0058, masks are given labels).
Nor does Paine discloses the image being an 2D image.
Bandale, however, also discloses the labelling process (annotation) can be applied to 2D visual content (¶0043, the rendering of scene/object can be done in both 2D and 3D settings).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Paine in which objects are recognized also performs generations of mask blocks for the object, and can be done in 2D. As mentioned in Bandale, ¶0039, the mask for an object visually identifies the object by giving it emphasis relative to its surrounding. That is to say the process isolates the object from the background – an essential step for accurately identification, as background pixels might interfere with the content of the object, thus might negatively affect the accuracy of object recognition. 
Claim 7 is directed to a method with steps similar to the step performing by the system above and is rejected by the same reasoning/discussion.

As to claims 2 and 8:
Paine discloses 0020 through 0022, 0054, the system receives the identified location (hotspot) on the virtual image at which the user’s eye(s) gaze/focus on. Paine omitted the specifics of how the identifications are done.  Bandale, again, as combined above, discloses the underlying specifics of object identification process, namely the generation of depth maps for object (¶0060), then inputted for classification (annotation) model. ¶0043, model for object recognition can include CNN) 


As to claims 3 and 9:
Paine in view of Bandale discloses all limitations of claim 1/7, wherein the processor applies a 2scene segmentation model to segment the object block into the two-dimensional 3image and to mask the object block. (Paine discloses 0020 through 0022, 0054, the system receives the identified location (hotspot) on the virtual image at which the user’s eye(s) gaze/focus on. Paine omitted the specifics of how the identifications are done.  Bandale, again, as combined above, discloses the underlying specifics of object identification process, namely the segmentation of region of interest (includes pixels having the objects to be detected) and mask the detected region as describes in ¶0047) 

As to claims 4 and 10: 
(¶0018 of Paine, input device to transmit the query signal to the system); wherein the augmented reality glasses display a menu according to the 4indicator signal, and the menu lists a plurality of candidate items; wherein the 5processor regards one of the candidate items in which there is at least one view  hotspot as the label of the mask block. (See Paine, Fig. 1A, 1B, ¶0022, based on the signal, the system outputs a listing of a group of labels with candidate data items of interest, such as name, type, characteristic etc…)

As to claims 5 and 11:
Paine in view of Bandale discloses all limitations of claim 1/7, wherein the processor is further 2 configured to perform a three-dimensional reconstruction of the mask block to 3generate a three-dimensional object. (Paine, ¶0076, 3D rendering. Bandale, ¶0043, 0084, 3D presentation of object/content)

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paine et al. (US 2018/0189354) in view of Bendale (US 2018/0341811) in further view Delamont (US 2020/0368616)

As to claim 6:
 Paine in view of Bandale discloses all limitations of claim 1, wherein the gaze detector is 5comprised in augmented reality glasses (¶0016, Fig. 2A of Paine, augmented reality glass); the augmented reality glasses comprise an 6infrared camera (¶0078, infrared camera); and detect a (¶0021, 0022, gaze tracking) however is silent on  the infrared camera is configured to capture an eyeball image; the 7augmented reality glasses recognize pupil shape from the eyeball image,; the at least one view hotspot in the viewing field corresponding 9to a pupil gaze angle is identified by the user's gaze direction and an image position of 10the augmented reality glasses.

However, the omitted limitation merely describes the basic operations of eye tracking. Delamont in a related field of endeavor discloses a camera is configured to capture an eyeball image; the 7augmented reality glasses recognize pupil shape from the eyeball image; the at least one view hotspot in the viewing field corresponding 9to a pupil gaze angle is identified by the user's gaze direction and an image position of 10the augmented reality glasses. (See ¶0379 through 0379, user’s eyes images are captured by camera. Pupil position, orientation, and shape are obtained. Based on the analysis of such data, determining the gaze focus of the user)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Paine in view of Bandale would perform such known process steps detailed by Delamont in order to achieve the result of determining the gaze focus of the user. As Paine in ¶0021-0022 concerns with providing user with information pertaining the target object of the gaze, it is advantageous to provide correct object information by tracking where the user is gazing. 
Claim 12 is directed to a method with steps similar to the step performing by the system above and is rejected by the same reasoning/discussion as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durham et al. (US 2017/0084084) - Method for tracking a user's gaze within a virtual-reality environment comprises generating a user coordinate system within a virtual space. The user coordinate system is associated with a virtual sphere surrounding a location of a camera within the virtual space. The method also includes generating a hotspot within the virtual space. The hotspot comprises a hotspot coordinate associated with a virtual object and a pre-defined threshold of space surrounding the virtual object. Additionally, the method includes accessing view information, received from one or more sensors integrated within an end user virtual-reality hardware device. The view information relates to the direction of the user's gaze within the real-world. Further, the method includes mapping the view information to the user coordinate system. Further still, the method includes determining, based upon the mapping, whether the user's gaze intersected with the hotspot. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645